Title: From George Washington to George Clinton, 23 August 1782
From: Washington, George
To: Clinton, George


                  
                     Dear Sir
                     Head Quarters 23d Augt 1782
                  
                  I am honored with your Excellencys favor of the 21st and am obliged by the communications it contains—so much time hath elapsed since the party under Brandt is said to have set out, that I am inclined to think the report either false or that they must have been recalled, as they would had they proceeded, have been down at Conojohary long since.
                  I have recd nothing from Sir Guy Carleton in the political line since his letter of the 2d and I beleive nothing has been yet communicated by our own Commissioners in Europe or to the Minister of France from his Court on the subject of pacification.  I have the honor to be &c.
                  
               